EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean Quinn, registration no. 73,974 on 8/4/2021.
The application has been amended as follows: 
In Claims
1. 	(Currently Amended): A user equipment (UE) comprising: 
a storage; and
a processor configured to: 
identify a first assembly file, among a plurality of assembly files of a first application, having a first usage frequency that is equal to or greater than a predetermined threshold, the first application having the first assembly file and a second assembly file; 
execute a virtual machine (VM) to process the first application having a bytecode format;
ahead-of-time (AOT) compile, using the VM, the first assembly file based on the first assembly file having the first usage frequency that is equal to or greater than the predetermined threshold;
obtain a first compilation result based on AOT compiling the first assembly file; 
store the first compilation result in the storage; and 
execute the first application by using the first compilation result stored in the storage and
corresponding to a particular function, in response to receiving an execute request of the first application and based on identifying the second compilation result of the second assembly file.

2. 	(Currently Amended): The UE of claim 1, wherein the processor is configured to:
based on receiving a user request to execute the particular function among a plurality of functions of the first application while executing the first application, identify whether the second compilation result of the second assembly file corresponding to the particular function is stored in the storage.

3. 	(Currently Amended): The UE of claim 2, wherein the processor is configured to: 
execute the first application using the second compilation result of the second assembly file corresponding to the particular function based on identifying that the second compilation result is stored in the storage; 



17. 	(Currently Amended): A control method of a user equipment (UE) comprising a storage and a communication device configured to communicate with a server, the control method comprising:

executing a virtual machine (VM) to process the first application having a bytecode format; 
ahead-of-time (AOT) compiling, using the VM, the first assembly file based on the usage frequency being equal to or greater than the predetermined threshold;
obtaining a first compilation result based on AOT compiling the first assembly file;
storing the first compilation result in the storage; and
executing the first application by using the first compilation result stored in the storage and 
a second compilation result obtained by just-in-time (JIT) compiling the second assembly file corresponding to a particular function, in response to receiving an execute request of the first application and based on identifying the second compilation result of the second assembly file.

18. 	(Currently Amended):  The control method of claim 17, further comprising: 
based on receiving a user request to execute the particular function among a plurality of functions of the first application while executing the first application, identifying whether the second compilation result of the second assembly file corresponding to the particular function is stored in the storage.

19. 	(Currently Amended): The control method of claim 18, wherein the executing of the first application comprises: 



Allowable Subject Matter
Claims 1-3 and 5-20 (renumbered 1-19) allowed.
The following is an examiner’s statement of reasons for allowance: 
The arguments in applicant’s remarks filed on 7/19/2021 were fully considered and are persuasive. The applicant successfully argued the cited prior art does not teach or suggest the limitations “without any admissions, claim 1 is amended to recite “execute a virtual machine (VM) to process the first application having a bytecode format” and “ahead-of-time (AOT) compile, using the VM, the first assembly file based on the first assembly file having the first usage frequency that is equal to or greater than the predetermined threshold" (remarks, pages 10-11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANIL KHATRI/Primary Examiner, Art Unit 2191